ORDER
PER CURIAM.
Clarence Orr (“Defendant”) appeals his conviction of one count of class B felony possession of a controlled substance with intent to distribute in violation of § 195.211 (Count I) and one count of class A misdemeanor possession of a controlled substance in violation of § 195.202 (Count II). Defendant claims the trial court plain*827ly erred in admitting the substance testing conclusions of the State’s criminalist ■witness Ms. Karen Fox and her lab report concerning State’s Exhibits 1-A and 1-B. We affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).